DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	The amendments filed 3/23/2022 have been entered.  
	Claims 1- 20 remain pending. Claims 1, 4-9, 12, 13, 19 have been amended.   
	In regard to the objection to Drawings:
In the Specification ‘21’ refers to ultrasonic tool and ‘19’ now refers to cuttings.  
	In regard to the objection to the Specification: 
In the Specification ‘60’ now refers to “downhole tool” in all instances.  



Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. 
In regard to claim 1, Kristjansson is concerned with a predictive relation (created from historical data) between conditions in the well ('events' in the instant application) and drilling modes (column 4 lines 15-26).  Kristjansson uses historical data to create a predetermined (before starting the particular well bore) relationship using clustering (column 7 lines 23-28).  

Applicant’s arguments with respect to claim(s) 1, 4 & 11 have been considered but are moot because the new ground(s) of rejection set forth below. 
	Applicant’s arguments regarding Kristjansson have been considered, but are moot when the teachings of Kristjansson are used in combination with the teachings of Proett.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 1-10, 12-17, 19, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proett et al. (US 7243537 B2)  in view of Kristjansson et al. (US 10233728 B2). 
Regarding claim 1, Proett teaches (Proett Figs. 11 & 12) a method for flagging at least an event of interest in an unlabeled time series of a parameter relative to a wellsite, wherein the time series of the parameter is a signal of the parameter as a function of time, wherein the method comprises: i. collecting an unlabeled time series of said parameter (Fig. 11 & 12: shows labeled time series of pressure vs time (labeling happened after the data was collected) and events of interest are flagged such as “DRAWDOWN BEGINS”). 
Proett does not teach ii. extracting at least an unlabeled subsequence of a predetermined duration in the time series, iii. classifying at least one of the unlabeled subsequences into a cluster of a predetermined set using a clustering loss function representative of the set of clusters, wherein the predetermined set and the loss function have been determined based on a database of training subsequences of the predetermined duration, iv. assigning at least an event of interest to at least one of the unlabeled subsequences, based on the classification and on a predetermined relationship between at least one cluster and at least an event of interest, wherein the predetermined relationship is based on an assessment of individual cluster members that define each cluster of the set of clusters and predefined event occurrences amongst the individual cluster members.  
Kristjansson does teach ii. extracting at least an unlabeled subsequence of a predetermined duration in the time series (Kristjansson column 6 lines 5-6: “selected time-based interval into an external data file, using a comma separated value (.csv) or industry-standard binary format file”), iii. classifying at least one of the unlabeled subsequences into a cluster (Kristjansson column 7 lines 25-29: “model carries out a form of pattern recognition algorithm and /or cluster analysis to recognize individual sets of more normally shaped distributions”) of a predetermined set (Kristjansson Fig. 11 & 14) using a clustering loss function representative of the set of clusters (Kristjansson column 6 lines 36-43: “scripts can be applied to identify possible outlier values and/or random measurement errors that might produce errors in the algorithm”), wherein the predetermined set and the loss function have been determined based on a database of training subsequences (Kristjansson Fig. 11: “smoothed reference trace”) of the predetermined duration, iv. assigning at least an event of interest to at least one of the unlabeled subsequences, based on the classification and on a predetermined relationship between at least one cluster and at least an event of interest (Kristjansson Fig. 1 block 150 & Fig. 4: each cluster corresponds to an input to a drilling mode), wherein the predetermined relationship is based on an assessment of individual cluster members that define each cluster of the set of clusters and predefined event occurrences amongst the individual cluster members (Kristjansson column 2 line 64- column 3 line 3).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would take the time series analysis of pressure data and apply to it the data analysis techniques of Kristjansson.  The motivation would be to enable the system to find an optimal pumping mode similarly to how the system of Kristjansson found optimal drilling modes.  

Regarding claim 2, Proett in view of Kristjansson (Fig. 3) teaches the method of claim 1.  
Proett further teaches comprising measuring the parameter with one or more sensors (column 16 lines 36-39: other pressure sensors).  

Regarding claim 3, Proett in view of Kristjansson (Fig. 1 box 150) teaches the method of claim 1.
 Proett further teaches wherein it includes commanding based on the assigned event of interest one or more actions at the well site (column 16 lines 35-41: controller can react to pressure reading events in the well and command an abort).

Regarding claim 4, Proett teaches a method for evaluating a pressure test performed in a borehole formed in a geological formation (column 17 line 66-column 18 line 2: “pressure test”), comprising: i. collecting an unlabeled pressure time series relative to the formation acquired during the pressure test (Fig. 11 & 12).
Proett does not teach ii. extracting at least one subsequence of predetermined duration from the time series, wherein the subsequence is representative of a buildup phase of the pressure test, iii. assigning a label representative of the status of the pressure test based on the at least one extracted subsequence, using at least a predictive function, wherein the predictive function has been determined using a dataset of labelled pressure time series that comprises at least two labels selected from a group consisting of normal test, tight test and dry test labels, iv. sending a command to a wellsite operating system based on the assigned label
Kristjansson does teach ii. extracting at least one subsequence of predetermined duration from the time series, wherein the subsequence is representative of a buildup phase of the pressure test (Fig. 14: the time sequence is segmented into subsequences as the vertical lines indicate), iii. assigning a label representative of the status of the pressure test based on the at least one extracted subsequence (Fig. 1 box 150: “drilling modes” of Kristjansson correspond to “assigned labels” of the instant application), using at least a predictive function, wherein the predictive function has been determined using a dataset of labelled pressure time series (Fig. 1 box 150: pattern recognition is making predictions)…, iv. sending a command to a wellsite operating system based on the assigned label (Fig. 1: a “reference well” is information about previously drilled wells which are to be used for drill settings in the current well).
Kristjansson does not explicitly teach that comprises at least two labels selected from a group consisting of normal test, tight test and dry test labels.  
KSR exemplary rationale A:
Kristjansson does teach clustering and therefore grouping (column 2 line 66- column 3 line 3).  Proett teaches measuring the pressure and the fluid in the formation (column 14 lines 57-62).  The system of Proett in view of Kristjansson would predictably create groupings equivalent to ‘normal test’, ‘tight test’, and ‘dry test’.  Therefore it would be obvious to one of ordinary skill in the art to have groupings equivalent to ‘normal test’, ‘tight test’, and ‘dry test’.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would take the pressure tracking of the fluid in the formation with the data clustering techniques of Kristjansson.  The motivation would be to take into account characteristics of the individual wells and apply corresponding fluid extraction techniques in order to maximize production.  

Regarding claim 5, Proett in view of Kristjansson teaches the method of claim 4. 
Proett further teaches including connecting a flowline of a downhole tool to the geological formation, drawing fluid from the formation using the flowline, and acquiring the unlabeled pressure time series using the downhole tool (Fig. 11 & 12, column 11 lines 20-25), wherein the unlabeled pressure time series is acquired in the flowline (column 11 lines 23-25:), wherein the buildup phase corresponds to a phase during which the flowline is connected to the formation and the downhole tool has stopped drawing fluid from the formation (column 14 lines 55-60: “bottoms out” and  “pressure to build over time”).

Regarding claim 6, Proett in view of Kristjansson teaches the method of claim 4.  
Proett does not teach wherein assigning the label includes classifying the extracted subsequence into a predetermined cluster of a set of clusters using a clustering loss function representative of the set of clusters, wherein the set of clusters and the clustering loss function have been determined using the dataset of labelled pressure time series, wherein a feature relative to the predetermined cluster is an input of the predictive function.  
Kristjansson further teaches wherein assigning the label includes classifying the extracted subsequence into a predetermined cluster of a set of clusters (Fig 1 box 150: for each cluster pattern there is a recommended drilling mode) using a clustering loss function representative of the set of clusters, wherein the set of clusters and the clustering loss function have been determined using the dataset of labelled pressure time series, wherein a feature relative to the predetermined cluster is an input of the predictive function (Fig. 1 box 150: “pattern recognition” from Kristjansson is a “predictive function”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would add the classifying functionality of Kristjansson to the Pressure monitoring system of Proett. The motivation would be to quickly enable optimal extraction of fluids from the well.  

Regarding claim 7, Proett in view of Kristjansson teaches the method of claim 6.  
Proett does not teach wherein assigning the label includes classifying the extracted subsequence using an additional classification method, wherein an output of the classification method is an input to the predictive function.  
Kristjansson further teaches wherein assigning the label includes classifying the extracted subsequence using an additional (column 2 lines 60-62: classification based on more than one variable implies “composite multivariate distribution”) classification method (column 2 line 66- column 3 line 3: “pattern recognition model can be selected from a group consisting of:…”), wherein an output of the classification method is an input to the predictive function (in this case the multiple variables which are input to the multivariate distribution are derived from the same base variable using different pattern recognition models).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would add to the pressure measurement system of Proett the multiple classification techniques of Kristjansson.  The motivation would be that other operational modes would then become available and would likely be better matched to the conditions of the well.  

Regarding claim 8, Proett in view of Kristjansson teaches the method of claim 6.  
Proett does not teach wherein the set of clusters is a first set of cluster and the clustering loss function is a first clustering loss function, wherein it comprises computing at least a time series of an additional parameter derived from the pressure, and for the time series of the additional parameter : i. extracting one or more subsequences of predetermined duration representative of the buildup phase of the pressure test, ii. classifying the at least one of the subsequences into a second predetermined cluster of a second set of clusters using a second clustering loss function representative of the clusters of the second set, wherein the second set and the second clustering loss function have been determined based on labelled time series representative of the additional parameter, wherein a feature relative to the second predetermined cluster is an input to the predictive function.  
Kristjansson further teaches wherein the set of clusters is a first set of cluster and the clustering loss function is a first clustering loss function, wherein it comprises computing at least a time series of an additional parameter derived from the pressure (Fig. 8c: shows a volume), and for the time series of the additional parameter : i. extracting one or more subsequences of predetermined duration representative of the buildup phase of the pressure test, ii. classifying the at least one of the subsequences into a second predetermined cluster of a second set of clusters using a second clustering loss function representative of the clusters of the second set (column 2 line 66-column 3 line 3: using a “pattern recognition model”), wherein the second set and the second clustering loss function have been determined based on labelled time series representative of the additional parameter, wherein a feature relative to the second predetermined cluster is an input to the predictive function (derive an additional parameter from a measured parameter and classifying it based on one of the available pattern recognition models; “total mud volume” would be an entry into a “pattern recognition model” then multiple “pattern recognition models would be used to determine a “drilling mode”.  Fig. 4 shows that there are multiple inputs used in determining a “drilling mode”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would add to the pressure sensing system of Proett the multiple clustering methods of Kristjansson.  The motivation would have been to extract more usable data from the pressure time series.  

Regarding claim 9, Proett in view of Kristjansson teaches the method of claim 4. 
Proett teaches comprising acquiring at least an additional downhole parameter associated to the pressure test (column 15 lines 6-14: “temperature of the fluids near the pressure transducers”).  
Proett does not teach wherein the predictive function uses the at least one [additional] downhole parameter as an input, wherein the predictive function has been trained using labelled pressure time series and the associated downhole parameter.  
Kristjansson further teaches comprising acquiring at least an additional downhole parameter associated to the pressure test, wherein the predictive function uses the at least one downhole parameter as an input (Fig. 3 includes a “Flow” in the case of Kristjansson), wherein the predictive function has been trained using labelled pressure time series and the associated downhole parameter (Fig. 3 shows indicators that serve as inputs to the mixture modelling operation).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would add to the pressure measuring system and temperature measurements of Proett the predictive function of Kristjansson.  The motivation would have been to enable the system to take into account thermal effects on the flow of the well.  

Regarding claim 10, Proett in view of Kristjansson teaches the method of claim 9.  
Proett does not teach wherein the parameter is a flow rate, a mobility, a volume or a pressure derivative.  
Kristjansson further teaches wherein the parameter is a flow rate, a mobility, a volume or a pressure derivative (Fig. 3 shows has Flow (i.e. a flow rate), Fig. 4 has total pump output (TPO) which is a volume).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would add to the pressure monitoring system of Proett the flow rate monitoring of Kristjansson.  The motivation would have been to more accurately assess the well productivity (for a given pressure multiple flow regimes are possible which would affect flow rate so pressure can’t be perfect predictor of flow).  

Regarding claim 12, Proett in view of Kristjansson teaches the method of claim 4.  
Proett does not teach comprising a training operation including collecting the dataset of labelled pressure time series, extracting, in each time series of the dataset of labelled pressure time series, one or more training subsequences of predetermined duration representative of the buildup phase of the pressure test, and using a supervised algorithm to determine the predictive function based on the extracted training subsequences and their associated labels.
Kristjansson further teaches comprising a training operation including collecting the dataset of labelled pressure time series (Fig. 14), extracting, in each time series of the dataset of labelled pressure time series, one or more training subsequences of predetermined duration representative of the buildup phase of the pressure test, and using a supervised algorithm to determine the predictive function (column 8 line 65-column 9 line 3: “allows a user to identify modes with the different levels of efficiency…make recommendations for optimal drilling parameter settings”) based on the extracted training subsequences and their associated labels.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would modify the pressure sensing system of Proett with the training of a predictive model on time series data of Kristjansson.  The motivation would have been to enable the system to analyze pressure vs time series from a well bore to predict well behavior and performance.  

Regarding claim 13, Proett in view of Kristjansson teaches the method of claim 12. 
Proett does not teach wherein the supervised algorithm to determine the predictive function during the training operation uses at least an additional downhole parameter associated to the dataset of labelled pressure time series, wherein the method comprises collecting the at least an additional downhole parameter associated to the unlabeled pressure time series and assigning the label using the at least one additional downhole parameter, wherein the predictive function uses the at least one additional downhole parameter as an input.  
Kristjansson further teaches wherein the supervised algorithm to determine the predictive function during the training operation uses at least an additional downhole parameter associated to the dataset of labelled pressure time series (Fig. 3: includes a flow), wherein the method comprises collecting the at least an additional downhole parameter associated to the unlabeled pressure time series and assigning the label using the at least one additional downhole parameter, wherein the predictive function uses the at least one additional downhole parameter as an input (Fig. 3 column 1 lines 47-48: “drilling indicators that serve as input into the mixture modelling operation”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would have added to the pressure monitoring of Proett the training on an additional parameter of Kristjansson.  The motivation would have been to enable the system to better predict well behavior and performance.  

Regarding claim 14, Proett in view of Kristjansson teaches the method of claim 12. 
Proett does not teach wherein the training operation includes selecting the dataset of labelled pressure time series from a database of labelled pressure time series based on one or more criteria.  
Kristjansson further teaches wherein the training operation includes selecting the dataset of labelled pressure time series from a database of labelled pressure time series based on one or more criteria (column 5 lines 8-15: “to produce the drilling plan for the reference well. First, a group of previously drilled wells in the same formation are selected as the source of the drilling data (step 100); alternatively, the group of previously drilled wells can be in the same geographic area, provided that the rock lithology in the region is similar.”).

It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would modify the pressure sensing system of Proett with the database of time series data of Kristjansson.  The motivation would have been to enable the system to take into account characteristics of similar wells in order to produce more accurate predictions (it could be assumed that wells in the same geological formation would behave similarly).  

Regarding claim 15, Proett in view of Kristjansson teaches  the method of claim 4. 
Proett does not teach wherein an unlabeled pressure time series is normalized before assigning the label.  
Kristjansson further teaches wherein an unlabeled pressure time series is normalized before assigning the label (Fig. 14: “smoothed reference trace”, column 2 lines 50-52: “The extracted drilling data can be cleaned, edited and formatted before applying the pattern recognition model to the drilling data.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would have added to the Pressure monitoring of Proett the normalizing of the data from Kristjansson.  The motivation would have been to enable the system to compare similar signals even if the different systems have different sensitivities to those signals.  

Regarding claim 16, Proett in view of Kristjansson teaches the method of claim 4.  
Proett does not teach wherein sending a command includes sending a command to a downhole tool to stop or carry on with the pressure test and/or to the wellsite operating system to update a job plan.  
Kristjansson further teaches wherein sending a command includes sending a command to a downhole tool to stop or carry on with the pressure test and/or to the wellsite operating system to update a job plan (Fig. 1 box 150: “apply pattern recognition model to data”, to get data information must be sent to and from the downhole tool).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would have added to the pressure monitoring system of Proett the sending of commands to and from the downhole tool of Kristjansson.  The motivation would have been to enable the system to update and adjust in real time.  

Regarding claim 17, Proett in view of Kristjansson teaches the method of claim 4.  
Proett does not teach wherein a confidence level is computed in relationship with the assigned label.  
Kristjansson further teaches wherein a confidence level is computed in relationship with the assigned label (column 8 lines 22-29: “variances” are an indicator of how confident a user can be of the classification or “assigned label”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson.  One would have added to the pressure monitoring system of Proett the predictive modelling and confidence levels of Kristjansson.  The motivation would have been to enable the system to find optimal values for the operation settings.  

Regarding claim 19, Proett teaches a system for evaluating a downhole operation performed in a borehole formed in a geological formation (column 17 line 66-column 18 line 2: “pressure test”).  
Proett does not teach comprising a processing system configured to: i. collect an unlabeled time series relative to the geological formation, ii. extract at least a subsequence of predetermined duration from the time series, iii. assign a label representative of the status of the downhole operation based at least on the extracted subsequence, using at least a predictive function, wherein the predictive function has been determined using a dataset of labeled subsequences of predetermined duration…, iv. send a command to a wellsite operating system based on the assigned label. 
Kristjansson teaches comprising a processing system configured to (Column 3 lines 22-24: “program code executable by a processor to produce a drilling plan for drilling a new oil or gas well”): i. collect an unlabeled time series (Column 6 lines 3-6: “for each drilling variable are extracted at a selected ... time-based interval into an external data file, using a comma separated value (.csv) or industry standard binary format file”) relative to the geological formation, ii. extract at least a subsequence of predetermined duration from the time series, iii. assign a label representative of the status of the downhole operation based at least on the extracted subsequence, using at least a predictive function (Column 7 lines 3-6: “applies the pattern recognition algorithm to the extracted drilling data files from historic wells”), wherein the predictive function has been determined using a dataset of labeled subsequences of predetermined duration…, iv. send a command to a wellsite operating system based on the assigned label (Column 9 lines 2-5: “make recommendations for optimal drilling parameter settings; and iv) use the drilling modes to quantify “learning” (information transfer as well as lack of information transfer) within each well and from one well to the next.”).  
Kristjansson does not explicitly teach that comprises at least two labels selected from a group consisting of normal test, tight test and dry test labels.  
KSR exemplary rationale A:
Kristjansson does teach clustering and therefore grouping (column 2 line 66- column 3 line 3).  Proett teaches measuring the pressure and the fluid in the formation (column 14 lines 57-62).  The system of Proett in view of Kristjansson would predictably create groupings equivalent to ‘normal test’, ‘tight test’, and ‘dry test’.  Therefore it would be obvious to one of ordinary skill in the art to have groupings equivalent to ‘normal test’, ‘tight test’, and ‘dry test’.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Proett with the teachings of Kristjansson.  One would take the pressure tracking of the fluid in the formation with the data clustering techniques of Kristjansson.  The motivation would be to take into account characteristics of the individual wells and apply corresponding fluid extraction techniques in order to maximize production.  

Regarding claim 20, Proett in view of Kristjansson teaches the system of claim 19.  
Proett further teaches further comprising a downhole tool for acquiring the unlabeled time series (Fig. 11 & 12, column 11 lines 20-25).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Proett et al. (US 7243537 B2) in view of Kristjansson et al. (US 10233728 B2) in further view of Laing et al. (US 10275715 B2). 

Regarding claim 11, Proett in view of Kristjansson teaches (Fig. 1, 14) the method of claim 4. 
Neither Proett nor Kristjansson teach wherein the predictive function includes a decision tree.
However, Laing teaches wherein a predictive function may include a decision tree (column 2 lines 28-34: “predictive model can be determined using a decision tree model”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett in view of Kristjansson to incorporate the teachings of Laing by applying a decision tree on the time series data and thereby determining settings better matched to the geology of the well.  If the predictive function incorporated a decision tree which used a branching decision such as “is the rock porous?” the system could immediately initialize parameters which would likely be optimal for such a formation and then send those parameters to the wellsite operating system.  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proett et al. (US 7243537 B2)  in view of Kristjansson et al. (US 10233728 B2) in further view of Kristjansson et al. (WO 2016154723 A1) . 

Regarding claim 18, Proett in view of Kristjansson ‘728 teaches the method of claim 17.  
Proett does not teach wherein the predetermined duration is a first predetermined duration, wherein the predictive function is a first predictive function associated to the first predetermined duration and wherein the method includes comparing the confidence level to a threshold and based on comparison, performing the extraction of a subsequence of a second predetermined duration longer than the first duration from the pressure time series and the assignment of the label based on a second predictive function associated to the second duration.  
Kristjansson ‘723 further teaches wherein the predetermined duration is a first predetermined duration, wherein the predictive function is a first predictive function associated to the first predetermined duration and wherein the method includes comparing the confidence level to a threshold and based on comparison, performing the extraction of a subsequence of a second predetermined duration longer than the first duration from the pressure time series and the assignment of the label based on a second predictive function associated to the second duration (column 8 lines 46-48: “Sample-size adjusted Bayesian information criterion (SABIC), SABIC is used for comparing samples that are of different sizes so Kristjansson is taking into account that there may be different number of data points in sets which need to be compared).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Proett with the teachings of Kristjansson ‘723.  One would have added to the pressure monitoring system of Proett the scaling and cleaning of Kristjansson ‘723.  The motivation would have been to enable the system to compare sampled time series with different number of data points.  



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868